Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 1 of 22



           Ex. F ‐ Claim Chart
      U.S. Patent No. 10,503,418




                                                                  1
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 2 of 22

                                                             Ex. F – Claim Chart
                                                         U.S. Patent No. 10,503,418

       CLAIM 29                                                               SOPHOS PRODUCTS

29[pre] A method of           Sophos performs the method of claim 29 via its SophosLabs network. Specifically, Sophos offers many
controlling write access      products that can run on endpoints or end‐user devices (i.e., on a first computer) to protect those
to a data storage device      devices from electronic threats such as viruses, ransomware, malware, and the like (collectively
by an application             “hostile applications”). That software includes but is not limited to, software that includes, Sophos
running in application        Anti‐Virus, Sophos Behavior Monitoring, and/or Sophos Live Protection. For example, the infringing
space on a first computer
                              products include Endpoint Security and Control, Intercept X, Intercept X Advanced, Intercept X
comprising:
                              Advanced with EDR, Central Endpoint Protection, Home, and Home Premium.




                             https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at p. 2


                                                                                                                                 2
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 3 of 22

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                            SOPHOS PRODUCTS

29[pre] A method of           Relevant features discussed in this chart span the software of Endpoint Security and Control,
controlling write access      Intercept X, Intercept X Advanced, Intercept X Advanced with EDR, Central Endpoint, Home, and
to a data storage device      Home Premium as shown in this charts. Upon information and belief, Endpoint Security and Control is
by an application             an earlier iteration of the Intercept X & Central Endpoint Suite.
running in application
space on a first computer
comprising:




                                    https://www.sophos.com/en-us/medialibrary/PDFs/factsheets/sophos-endpoint-license-guide.pdf


                                                                                                                                  3
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 4 of 22

                                                        Ex. F – Claim Chart
                                                    U.S. Patent No. 10,503,418

       CLAIM 29                                                         SOPHOS PRODUCTS

29[pre] A method of           This chart shows an overview of the Sophos Home and Home Premium editions.
controlling write access
to a data storage device
by an application
running in application
space on a first computer
comprising:




                                             https://home.sophos.com/en-us/free-anti-virus-windows.aspx


                                                                                                           4
                           Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 5 of 22

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                               SOPHOS PRODUCTS

29[a] receiving at a         The SophosLabs network receives at a server computer from a plurality second computers
server computer from a       operatively connected to the server by means of a data network, a corresponding plurality of
plurality second             permission values associated with the application operating on the first computer. The SophosLabs
computers operatively        network includes servers that collect data via a data network from many resources that comprise a
connected to the server      plurality of second computers, including the “Threat Intelligence Sources” shown below. Those
by means of a data
                             permission values can be, for example, allowing the application access, denying the application
network, a
                             access, and/or a whitelist value.
corresponding plurality
of permission values
associated with the
application operating on
the first computer;




                             https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf, at p. 3




                                                                                                                                                    5
                           Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 6 of 22

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

       CLAIM 29                                                              SOPHOS PRODUCTS

29[a] receiving at a         As another example, the SophosLabs network is operatively connected to second computers
server computer from a       associated with Sophos’s agents (e.g., experts) who analyze malware and provide updates to the
plurality second             server based on the analysis.
computers operatively
connected to the server
by means of a data
network, a
corresponding plurality
of permission values
associated with the
application operating on     https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/sophosendpointsecurityanddataprotectionrgna.pdf, at p. 14
the first computer;




                                                                                                                                                   6
                     Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 7 of 22

                                                   Ex. F – Claim Chart
                                               U.S. Patent No. 10,503,418

       CLAIM 29                                                  SOPHOS PRODUCTS

29[b] storing said     The SophosLabs network stores the permission values so that it can maintain the latest threat
permission values;     information based on, at least in part, the second computers discussed in the slides relating to
                       element 29[a].




                       https://community.sophos.com/kb/en‐us/111334




                       https://community.sophos.com/kb/en‐us/110921



                                                                                                                          7
                          Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 8 of 22

                                                      Ex. F – Claim Chart
                                                  U.S. Patent No. 10,503,418

       CLAIM 29                                                      SOPHOS PRODUCTS

29[c] generating an         The SophosLabs network generates an output permission value for the application in dependence on
output permission value     the stored permission values. For example, the stored permission values indicate whether an
for the application in      application is clean or malicious and the SophosLabs network generates an output permissive value
dependence on the           that is sent back to the computer.
stored permission
values;




                               https://community.sophos.com/kb/en‐us/110921




                                                                                                                            8
                          Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 9 of 22

                                                        Ex. F – Claim Chart
                                                    U.S. Patent No. 10,503,418

       CLAIM 29                                                       SOPHOS PRODUCTS

29[c] generating an         As another example, the stored permission value may indicate whether to ignore the application,
output permission value     treat the application as malware, or treat the detection as suspicious. The SophosLabs network
for the application in      generates an output permissive value that is sent back to the computer to indicate available actions
dependence on the           based on the stored permission value.
stored permission
values;




                            https://community.sophos.com/kb/en‐us/111334




                                                                                                                                   9
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 10 of 22

                                                             Ex. F – Claim Chart
                                                         U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        The SophosLabs network servers receive at said server computer from the first computer operatively
server computer from           connected to the server by means of a data network, a request for a permission value associated
the first computer             with the application running on the first computer as a result of a process monitoring write access
operatively connected to       requests by the application on the first computer detecting an attempt by the application to write
the server by means of a       data to the data storage device, interrogating a local database of permission values and failing to
data network, a request
                               locate a permission value associated with the application.
for a permission value
associated with the            The computer using Sophos’s software (e.g., an endpoint) is operatively connected to SophosLabs
application running on         network servers by means of a data network as shown below.
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;
                                https://www.sophos.com/en‐us/medialibrary/pdfs/factsheets/oem‐solutions/sophos‐threat‐intelligence‐dsna.pdf, at p. 3



                                                                                                                                                       10
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 11 of 22

                                                              Ex. F – Claim Chart
                                                          U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        The computer using Sophos’s software sends a query that is received at a SophosLabs server as a
server computer from           request for a permission value associated with the application running on the first computer.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process            https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at p. 28
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    11
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 12 of 22

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

       CLAIM 29                                                          SOPHOS PRODUCTS

29[d] receiving at said        More specifically, the computer using Sophos’s software sends, for example a DNS query to the
server computer from           SophosLabs server.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first       https://community.sophos.com/kb/en‐us/110921
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;
                               https://community.sophos.com/kb/en‐us/111334




                                                                                                                               12
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 13 of 22

                                                             Ex. F – Claim Chart
                                                         U.S. Patent No. 10,503,418

       CLAIM 29                                                               SOPHOS PRODUCTS

29[d] receiving at said        The computer using Sophos’s software sends a request (e.g., a Live Protection lookup query) in
server computer from           response to that software monitoring write access requests attempts by the application and
the first computer             detecting an attempt by the application to write data to a storage device (e.g., hard drive or memory)
operatively connected to       on the computer. For example, Sophos’s “malicious behavior detection” analyzes programs running
the server by means of a       on the computer to detect and block known malicious activity, including attempts to write data to the
data network, a request
                               data storage medium. As shown below, using Sophos’s Behavior Monitoring, Sophos’s “suspicious
for a permission value
                               behavior detection analyzes the behavior of program and watches for signs of malware, such as
associated with the
                               suspicious writes to the registry or file copy actions.”
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
                               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at pp. 25-26
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                        13
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 14 of 22

                                                              Ex. F – Claim Chart
                                                          U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        As another example, Sophos “on‐access scanning,” detects attempts by the application to write data
server computer from           to said storage medium. For example, on‐access scanning detects any attempts to open, save, copy or
the first computer             rename a file, which necessarily includes an attempt by the application to write data to said storage
operatively connected to       medium. Further, “on‐access scanning” may be set to “check files on write.”
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at pp. 7-8
associated with the
application in the local
database;
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 15 of 22

                                                              Ex. F – Claim Chart
                                                          U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        In response to the “malicious and suspicious behavior detection” and/or “on‐access scanning”
server computer from           discussed in the previous two slides, the Sophos software on the computer sends the request for
the first computer             permission value (e.g., a Live Protection lookup query).
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first       https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at p. 28
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;

                              https://community.sophos.com/kb/en‐us/111334
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 16 of 22

                                                              Ex. F – Claim Chart
                                                          U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        Sophos’s software interrogates a local database of permission values to locate a permission value
server computer from           associated with the application in the local database. This includes interrogating databases populated
the first computer             by Sophos permission values or by permission values set by the user. For example, the Sophos
operatively connected to       software utilizes rules, policies, whitelists, authorized lists, and/or exceptions that are stored in a
the server by means of a       local database. For example, Sophos’s “Authorized list” includes at lease one permission value (e.g.,
data network, a request
                               an authorization) associated with each item on the list, and each item is associated with an
for a permission value
                               application. If it fails to locate a permission value associated with the application from the Authorized
associated with the
                               list in the local database, and fails to identify whether the application is clean or malicious using
application running on
the first computer as a        locally stored information on the computer, it sends a query to the SophosLabs network.
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;
                               https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at pp. 6, 32


                                                                                                                                        16
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 17 of 22

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                               SOPHOS PRODUCTS

29[d] receiving at said        As another example, Sophos’s software includes “whitelists” stored in a local database of the
server computer from           computer to limit the number of Live Protection lookups. The whitelists includes at least one
the first computer             permission value (e.g., an authorization) associated with each item on the list, and each item is
operatively connected to       associated with an application. If the Sophos software fails to locate a permission value associated
the server by means of a       with the application from the whitelist in the local database, and fails to identify whether the
data network, a request
                               application is clean or malicious using locally stored information on the computer, it sends a query to
for a permission value
                               the SophosLabs network.
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage            https://community.sophos.com/kb/en-us/111334
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    17
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 18 of 22

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

       CLAIM 29                                                          SOPHOS PRODUCTS

29[d] receiving at said        As another example, Sophos’s software includes an allow list. The allow list includes at least one
server computer from           permission value (e.g., an authorization) associated with each item on the list, and each item is
the first computer             associated with an application. If the Sophos software fails to locate a permission value associated
operatively connected to       with the application from the allow list in the local database, and fails to identify whether the
the server by means of a       application is clean or malicious using locally stored information on the computer, it sends a query to
data network, a request
                               the SophosLabs network. While an allow list is maintained by SophosLabs, the list is provided to and
for a permission value
                               stored in the computer to “improve performance.”
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
                               https://community.sophos.com/kb/en‐us/110921
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    18
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 19 of 22

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                               SOPHOS PRODUCTS

29[d] receiving at said        As another example, Sophos’s software uses excluded lists stored in a local database of the computer.
server computer from           The excluded lists use at least one permission value (e.g., an authorization) associated with each item
the first computer             on the list, and each item is associated with an application. If the Sophos software fails to locate a
operatively connected to       permission value associated with the application from the excluded list in the local database, and fails
the server by means of a       to identify whether the application is clean or malicious using locally stored information on the
data network, a request
                               computer, it sends a query to the SophosLabs network.
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
                                      https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at p. 21
associated with the
application in the local
database;



                                                                                                                                           19
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 20 of 22

                                                              Ex. F – Claim Chart
                                                          U.S. Patent No. 10,503,418

       CLAIM 29                                                                SOPHOS PRODUCTS

29[d] receiving at said        As another example, Sophos’s software uses specified file extensions stored in a local database of the
server computer from           computer. The specified file extension are at least one permission value (e.g., a directive to scan)
the first computer             associated with each item on the list, and each item is associated with an application. If the Sophos
operatively connected to       software locates a permission value associated with the application from the file extension list in the
the server by means of a       local database, but fails to identify whether the application is clean or malicious using locally stored
data network, a request
                               information on the computer, it sends a query to the SophosLabs network.
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the            https://docs.sophos.com/esg/endpoint-security-and-control/10-6/help/en-us/PDF/sesc_h.pdf, at p. 11
application in the local
database;



                                                                                                                                    20
                            Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 21 of 22

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                         SOPHOS PRODUCTS

29[d] receiving at said        As yet another example, Sophos’s “threat identity (IDE)” files are stored in a local database of the
server computer from           computer. The IDE files include at least one permission value (e.g., indicating whether the item is
the first computer             malicious or if the maliciousness of the item is known) associated with each item on the list, and
operatively connected to       each item is associated with an application. If the Sophos software fails to locate a permission value
the server by means of a       associated with the application from the threat identities in the local database, it sends a query to
data network, a request
                               the SophosLabs network.
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
                                   https://community.sophos.com/kb/en‐us/110921
application in the local
database;



                                                                                                                                    21
                             Case 6:20-cv-00393-ADA Document 1-7 Filed 05/14/20 Page 22 of 22

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

        CLAIM 29                                                         SOPHOS PRODUCTS

29[e] selecting the             For the SophosLabs network to respond to a query or update a local database (e.g., a locally stored
stored permission value         whitelist or IDE file), it must select the stored permission value in response to receiving the request
in response to receiving        and transmit it to the first computer. The output permission value is derived from the plurality of
the request; and                received permission values as discussed for limitation 29[c]. That response is sent to cause the
                                Sophos software operating on the first computer to permit or deny write access by the application to
29[f] transmitting to said      the data storage device in dependence on the transmitted output permission value. As discussed
first computer the              previously, the purpose of the SophosLabs network is to provide the first computer with the latest
output permission value         threat information. And as discussed previously, that information is used to determine whether to
derived from the                allow or deny write access to the application. The slides related to limitation 29[b] and [c] are
plurality of received           incorporated herein.
permission values to the
first computer over the
data network in order to
cause the monitoring
process operating on the
first computer to permit
or deny write access by
the application to the
data storage device in
dependence on the
transmitted output
permission value.




                                                                                                                                     22
